The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714) in view of Lin et al. (2017/0345801). Regarding claim 1, Hasegawa et al. teach in figure 22 and related text an electronic device, comprising: 
a substrate 10a; 
a driving layer (the lower part of layer 110) disposed on the substrate, wherein the driving layer comprises a thin film transistor 11, and the thin film transistor comprises a gate (inherently therein);
an inorganic layer 112 disposed on the driving layer, the inorganic layer comprising a through hole portion and a connecting hole 114A;
a light emitting unit 16 disposed on the inorganic layer, the light emitting unit being electrically connected to the driving layer by a bonding pad 21P and a dielectric layer (the upper part of layer 110) disposed between the gate and the inorganic layer 112,
wherein a ratio of an area of the through hole portion overlapped with the bonding pad to an area of the bonding pad appears to be greater than or equal to 0.3 and less than or equal to 3 in a top view direction of the electronic device, 
wherein a portion of a surface (the surface of the sidewall, see figure 2A) of the dielectric layer is exposed by the through hole portion Ha2 of the inorganic layer, 
a portion of the driving layer (the lower part of layer 110) is exposed by the connecting hole 114A, and the light emitting unit 16 is electrically connected to the thin film transistor 11 in the driving layer through the connecting hole 114A.

Hasegawa et al. do not explicitly state using pad 21P for bonding and wherein a ratio of an area of the through hole portion overlapped with the bonding pad to an area of the bonding pad is greater than or equal to 0.3 and less than or equal to 3 in a top view direction of the electronic device, and do not teach disposing an organic layer on the driving layer.
Lin et al. teach in figure 6 and related text disposing an organic layer 116 on the driving layer 115.
Hasegawa et al. and Lin et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hasegawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose an organic layer on the driving layer, as taught by Lin et al., in Hasegawa et al.’s device, and to use pad 21P for bonding and to form a ratio of an area of the through hole portion overlapped with the bonding pad to an area of the bonding pad greater than or equal to 0.3 and less than or equal to 3 in a top view direction of the electronic device, in order to provide better protection to the device by using conventional insulating material, in order to be able to operate the device in its intended use by providing external connectivity and in order to reduce the size of the device, respectively.

Regarding the claimed limitations of using specific materials (an organic material), it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Note that a change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).
Note that although the drawings of a patent are not to scale, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 193 USPQ 332 (CCPA 1977).  

Regarding claim 2, in the combined device, the ratio is greater than or equal to 0.5.

Regarding claim 6, Hasegawa et al. teach in figure 22 and related text that the through hole portion comprises a plurality of through holes.

Regarding claims 7 and 8, Hasegawa et al. teach in figure 22 and related text that a conductive layer 114B disposed in the through hole portion overlapped with the bonding pad, and wherein the conductive layer comprises a plurality of first recesses.

Regarding claim 9, Hasegawa et al. teach in figure 22 and related text that the bonding pad 21P is disposed between the light emitting unit 16 and the conductive layer 114B.  Hasegawa et al. do not explicitly state that a portion of the bonding pad is disposed in the plurality of first recesses.  
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose a portion of the bonding pad in the plurality of first recesses in prior art’s device in order to simplify the processing steps of making the device. 

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose a solder between the bonding pad and the light emitting unit in prior art’s device in order to improve the structural integrity of the device.

Regarding claim 12, Hasegawa et al. teach in figure 22 and related text that the light emitting unit 16 comprises a conductive pad (14a or 14a2), and the solder, in the combined device, is disposed between the bonding pad and the conductive pad.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (2013/0056714) and Lin et al. (2017/0345801), as applied to the claims above, and further in view of Chuang (10,068,861).Regarding claim 10, Hasegawa et al. and Lin et al. teach substantially the entire claimed structure, as applied to the claims above, except teaching that a top surface of the bonding pad comprises a plurality of second recesses.
Chuang teach in figure 1F and related text that a top surface of the bonding pad comprises a plurality of second recesses. 
Chuang, Hasegawa et al. and Lin et al. are analogous art because they are directed to semiconductor devices comprising external connections and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hasegawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a top surface of the bonding pad to comprise a plurality of second recesses, as taught by Chuang, in prior art’s device, in order to improve the structural integrity of the device. 

Regarding claim  14, in the combined device,  cat least a portion of the plurality of second recesses are overlapped with at least a portion of the plurality of first recesses.


Response to Arguments
1.	Applicant’s argue that “the limitation "the through hole portion 1222 is overlapped with the bonding pad 1280, 1282, and the through hole portion 1222 exposes a portion of a top surface of the dielectric layer 114" in the amended claim 1 is not disclosed by Hasegawa and Lin”, because “Hasegawa and Lin only teaches that the through hole exposes the top surface of metal layer”.

1.	Hasegawa et al. teach in figure 22 that a portion of the driving layer (the lower part of layer 110) is exposed by the connecting hole 114A, and the light emitting unit 16 is electrically connected to the source/drain electrode of thin film transistor 11 in the driving layer through the connecting hole 114A, as required by amended claim 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
11/6/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800